DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 2/18/2022 is acknowledged.
Claims 17-23, cancelled in the amendment filed 2/28/2022, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16, as presented in the amendment filed 2/18/2022, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claims 2-16 cannot be understood since they depend from cancelled claims 17, and 19-23, or depend from claims 24-27, 29 and 30, which have not been previously presented.  The dependency of claims 2-16 appears to be inadvertent, as presented in the amendment filed 2/28/2022.  In any event, these claims will generally be treated on the merits below as if provided with the dependencies as originally filed, as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, as best interpreted and understood from their improper dependencies, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/174994 to Hitachi.
WO 2016/174994 to Hitachi discloses a fastener driver 10 comprising a housing 11; a cylinder assembly 12 including a cylinder 12 containing a compressed gas, a moveable piston 13 positioned within the cylinder 12, a driver blade 15 attached to the piston and moveable therewith from a retracted position to a driven position to drive a fastener into a workpiece, and a bumper 25 positioned within the cylinder 12 to retain the moveable piston 13 therein; wherein the cylinder assembly is removably coupled to the housing through an “opening” at a top of the device after cover 51 is removed (Note: Figs. 1, 3 and 4), further comprising an “outer” cylinder (housing portion 11a) surrounding the inner cylinder 11 with a space therebetween, wherein the cylinder assembly 12 further comprises an end cover having a mounting plate 23b (flange) affixed to the housing via outer cylinder housing projection 62 (Note: Fig. 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-16, as best understood due to their improper dependencies, are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/174994 to Hitachi.
WO 2016/174994 to Hitachi lacks the specifically claimed fasteners and bores for securing the components.  To utilize aligned bores, including threaded portions therein for receiving mounting bolts, to removably secure components together is notoriously well known, especially for securing components in fastener driver tools.  Therefore, it would have been obvious to one skilled in the art to secure the components of the cylinder and mounting plate of WO 2016/174994 to Hitachi via aligned threaded bores and cooperating bolts in order to allow for easy assembly and disassembly of tool components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT A SMITH/Primary Examiner, Art Unit 3731